Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Closest prior art DAUNERIA (US 2016/0163194) teaches “an alert control device connected to a street light and comprises the steps of: detecting the presence of a radio frequency identification device using a radio frequency identification reader; and controlling the street light to go from a normal state to an alert state, wherein the lighting of the street light in the alert state differs from the lighting of the street light in the normal state.” Additionally, Sennett et al. (US 2011/0140924) teaches “The change of the status of a traffic light at a crosswalk is controlled based on an impaired individual's location with respect to the crosswalk. An appropriate alert indicating the status of the traffic light is determined based at least on the location of the impaired individual.”  Finally, Aladas (US 2020/0090500) teaches “An integrated pedestrian access system comprising of wireless push buttons adapted to transmit and receive wireless signals and receivers connected to pedestrian crosswalk signal systems, wherein said one or more receivers are configured to communicate with the wireless push buttons through wireless signals, communicate among the receivers, determine whether source device from which a request for registering a pedestrian signal is received through the said communication is the wireless push button or the receivers, determine status of pedestrian signal based on signals received from the pedestrian signal system, register 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AN T NGUYEN/Primary Examiner, Art Unit 2683